Case: 12-51128       Document: 00512424815         Page: 1     Date Filed: 10/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 30, 2013
                                     No. 12-51128
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BLANCA JOSEFINA RONQUILLO-CORRALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:12-CR-149-2


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Blanca Josefina Ronquillo-Corrales was convicted by a jury of three counts
of aiding and abetting the unauthorized access of a protected computer in
furtherance of fraud in violation of 18 U.S.C. § 1030(a)(4). She was sentenced
to 11 months of imprisonment and three years of supervised release, and she
was ordered to pay restitution in the amount of $37,763.67. Ronquillo-Corrales
argues that the district court erred in denying her motion for judgment of
acquittal pursuant to Federal Rule of Criminal Procedure 29 because the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51128     Document: 00512424815      Page: 2    Date Filed: 10/30/2013

                                  No. 12-51128

evidence was insufficient to support her conviction. She contends that the record
is full of references that she had no knowledge of what her co-defendant Jose
Maria Delbosque was doing.
      At the close of the Government’s case, Ronquillo-Corrales moved for a
judgment of acquittal, which the district court denied. She did not introduce any
evidence or call any witnesses. Thus, the issue of sufficiency of the evidence is
preserved for appellate review. See United States v. DeLeon, 247 F.3d 593, 596
n.1 (5th Cir. 2001). We will uphold the jury’s verdict if a reasonable trier of fact
could conclude from the evidence that the elements of the offense were
established beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319
(1979). The evidence, both direct and circumstantial, is viewed “in the light most
favorable to the jury verdict,” and “[a]ll credibility determinations and
reasonable inferences are to be resolved in favor of the verdict.” United States
v. Resio-Trejo, 45 F.3d 907, 910-11 (5th Cir. 1995). The credibility of the
witnesses and the weight of the evidence is exclusively for the jury to decide, not
for this court on review. United States v. Garcia, 995 F.2d 556, 561 (5th Cir.
1993).
      Ronquillo-Corrales was charged with and the jury found her guilty of three
counts of aiding and abetting the unauthorized access of a protected computer
for fraudulent purposes pursuant to § 1030(a)(4). In order to prove an individual
guilty of aiding and abetting, the prosecution must prove (1) that the elements
of the substantive offense occurred; (2) that the defendant associated with the
criminal venture; (3) that the defendant purposefully participated in the
criminal venture; and (4) that the defendant sought by her actions to make the
criminal venture successful. United States v. Moore, 708 F.3d 639, 649 (5th Cir.
2013). “[I]t is not necessary to prove the defendant had knowledge of the
particular means by which the principal in the crime would carry out the
criminal activity.” United States v. Westbo, 746 F.2d 1022, 1025 (5th Cir. 1984).
For the association element, the prosecution must show that Ronquillo-Corrales

                                         2
    Case: 12-51128     Document: 00512424815       Page: 3   Date Filed: 10/30/2013

                                    No. 12-51128

shared in the principal’s criminal intent. United States v. Percel, 553 F.3d 903,
911 (5th Cir. 2008). Ronquillo-Corrales does not challenge the sufficiency of the
evidence that the substantive offense occurred, nor her participation in it. She
challenges the sufficiency of the evidence showing that she had knowledge that
what Delbosque was doing was criminal.
      Despite Delbosque’s testimony attempting to suggest that Ronquillo-
Corrales was not fully aware of what he was doing, the jury was free to reject
this testimony as not credible in light of the other evidence in the record showing
that Ronquillo-Corrales was aware of the criminal nature of his activities. By
her own admission to Sergeant Byrne, Ronquillo-Corrales admitted that once
she overheard Delbosque’s conversations with customers, she figured out that
he was engaged in criminal activity. Delbosque’s letter to his attorney, in which
he stated that “she had given way too much information from one of her
interviews with these idiots” confirms that Delbosque was less than truthful in
his attempt to avoid “implicating [his] co-defendant.” Delbosque testified that
“[Ronquillo-Corrales] understood that I went out and had my key and I turned
the switch and I had people come in and, you know, fill up. And I would give
her, you know, prices, gallons. She understood that.” When discussing their
contact with Scott Taylor on January 3, 2011, when Taylor chased their vehicle
at high speed, Delbosque said that Ronquillo-Corrales was “scared out of her
mind” and “wanted to stop doing what [they] were doing.” This evidence
supports the jury’s inference that Ronquillo-Corrales was aware of the criminal
nature of Delbosque’s activities.
      The prosecution corroborated Ronquillo-Corrales’s admission of conscious
association with circumstantial evidence from which the jury could reasonably
infer that she knowingly associated with the criminal venture. The Government
presented evidence that Ronquillo-Corrales was present for the three thefts by
Delbosque’s testimony, Ronquillo-Corrales’s cell phone records, and video
surveillance showing that Ronquillo-Corrales was at the scene. The Government

                                         3
    Case: 12-51128    Document: 00512424815    Page: 4   Date Filed: 10/30/2013

                                No. 12-51128

presented Ronquillo-Corrales’s hand written notes calculating and recording the
amount of money that each customer owed. Sgt. Byrne testified that Ronquillo-
Corrales was able to identify the phone numbers of customers and the tools that
Delbosque used to break into the FMU fuel pumps. Such specific knowledge
concerning Delbosque’s operation further supports the jury’s inference that
Ronquillo-Corrales knowingly took action to further Delbosque’s criminal
scheme.
      The evidence was sufficient to allow the jury to conclude beyond a
reasonable doubt that Ronquillo-Corrales was guilty of aiding and abetting the
unauthorized access of a protected computer in furtherance of fraud. See
Jackson, 443 U.S. at 319.
      AFFIRMED.




                                      4